*340OPINION OF THE COURT
Per Curiam.
By order of the Supreme Court of New Jersey, filed December 8, 1993, the respondent was suspended from the practice of law in that State for six months, effective January 3, 1994, and continuing until further order of that court, for his failure to safeguard property and his failure to cooperate with the New Jersey ethics authorities. The New Jersey order stipulated that, upon reinstatement, the respondent must practice under the supervision of a proctor for one year.
On January 19, 1994, the respondent was served with a notice pursuant to 22 NYCRR 691.3 (b), informing him of his right to impose certain enumerated defenses to the imposition of discipline in New York. Although the respondent requested and received additional time in which to submit a response, he has failed to do so. The respondent has neither asserted the defenses enumerated in 22 NYCRR 691.3 (c) nor demanded a hearing.
Under the circumstances of this case, the suspension imposed upon the respondent by this Court is continued, until further order of this Court, based upon disciplinary action taken by New Jersey, which will be considered in connection with any subsequent motion for reinstatement in New York.
Mangano, P. J., Thompson, Bracken, Sullivan and Balletta, JJ., concur.
Ordered that the petitioner’s motion is granted; and it is further,
Ordered that the respondent’s suspension is continued, pending further order of this Court, based upon disciplinary action taken by New Jersey and that such action will be considered in connection with any subsequent motion for reinstatement to the Bar in New York.